Appeal from a judgment of the County Court of Clinton County (Lewis, J.), rendered August 2, 1991, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
Our review of the record reveals a sufficient colloquy between defendant and County Court to establish a knowing, voluntary and intelligent waiver so that, in the absence of any other facts calling into doubt the validity of the plea, we conclude that the waiver of the right to appeal must be enforced.
Cardona, P. J., Mercure, Crew III, White and Weiss, JJ., concur. Ordered that the judgment is affirmed.